DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 


Information Disclosure Statement
The information disclosure statement (IDS) submitted 03/04/2021 has been considered by the examiner.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-16 and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 15 and 25 contains the trademark/trade name Miricast.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a wireless connection and, accordingly, the identification/description is indefinite. Claim 16 is dependent upon claim 15, and is thereby rejected as being dependent on a rejected base claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-9, 11-14, 17-19, 21-24, 27-29, and 31-32 are rejected under 35 U.S.C. 102(a)(1) as being anticipate by Saitou (US Patent Publication No. 2018/0067562).
With reference to claim 1, Saitou discloses a display control method suitable for a display control system (1) comprising a display device (11) and a wearable device (14/30) (see paragraphs 14, 25; Fig. 1), wherein the display control method comprises: 
establishing a connection with the display device (11) by the wearable device (14/30) (see paragraphs 26-27 ;Fig. 3); 

in response to the wearable device detecting a communication activation operation (in teaching “validates operation”; see paragraph 42), activating a communication mode between the wearable device and the display device by the wearable device (see paragraphs 44-45; Fig. 6). 

 	With reference to claim 2, Saitou discloses the display control method according to claim 1,  and further discloses wherein the wearable device (14/30) is worn on a body part of a wearer (see paragraph 25), wherein the display control method further comprises: an operation of detecting the body part by the wearable device (30) after activating the communication mode (see paragraph 25).

With reference to claim 3, Saitou discloses the display control method according to claim 1, and further discloses wherein the display control  method further comprises: after activating the communication mode (S21) (see paragraph 32), in response to the wearable device (30) detecting a communication termination operation (see S16, S19), deactivating (24) the 

With reference to claim 4, Saitou discloses the display control method according to claim 3, and further discloses wherein the display control method further comprises: after deactivating the communication mode, in response to the wearable device (30) detecting the communication activation operation again, activating the communication mode again by the wearable device (30) (see S16-S11; paragraph 45; Fig. 6).

With reference to claim 5, Saitou discloses the display control method according to claim 1, and further discloses wherein the display control method further comprises: in response to the wearable device (30) detecting a display deactivation operation (24), disabling the display function of the display device (11) through the connection by the wearable device (30) (in teaching default display; see paragraph 45).

With reference to claim 6, Saitou discloses the display control method according to claim 1, and further discloses wherein the display control method further comprises:  after enabling the display function of the display device (11) by the wearable device (30), displaying a first icon (P1) by the “user information”; see paragraph 40).

With reference to claim 7, Saitou discloses the display control method according to claim 2, and further discloses wherein the display control method further comprises: after activating the communication mode, displaying a communication icon (P1, 40a,b) by the display device to indicate that the communication mode is started (see paragraphs 19-20, 33-35; Figs. 2, 5).

With reference to claim 8, Saitou discloses the display control method according to claim 7, and further discloses wherein the display device (11) comprises a display screen (see Figs. 2, 5), and the operation of detecting the body part by the wearable device (30) comprises: in response to a movement of the body part, the communication icon (P1, 40a,b) moves on the display screen of the display device (11) (see paragraphs 19-20); and in response to different postures of the body part, the communication icon presents different patterns (colors) on the display screen of the display device (11) (see paragraphs 19-20, 33-35; Figs. 2, 5).

With reference to claim 9, Saitou discloses the display control method according to claim 8, and further discloses wherein the display screen of the arrow movement, B1), the plurality of application icons corresponds to a plurality of functions of the display device (11), and the movement and the postures of the body part are configured to control the plurality of functions (see paragraphs 19-20; Fig. 2).

With reference to claim 11, Saitou discloses the display control method according to claim 1, and further discloses wherein the connection comprises a first connection (see paragraphs 22, 25 Fig. 1) and a second connection (see paragraphs 17, 23; Fig. 1), the display control system further comprises an electronic device (20), and establishing the connection with the display device (11) by the wearable device (30) comprises: establishing the first connection between the wearable device (30) and the electronic device (20) (see paragraphs 22, 25; Fig. 1); and controlling the electronic device (20) to establish the second connection with the display device (11) by the wearable device (30) (see paragraphs 17, 23; Fig. 1).

With reference to claim 12, Saitou discloses the display control method according to claim 11, and further discloses wherein controlling the electronic device (20) to establish the second connection with the display device (11) by the wearable device (30) (see paragraph 17; Fig. 1) comprises: in response to the wearable device (30) detecting a connection 

With reference to claim 13, Saitou discloses the display control method according to claim 11, and further discloses wherein enabling the display function of the display device through the connection by the wearable device comprises: in response to the display activation operation (21), sending a display activation signal to the electronic device (12) through the first connection by the wearable device (30); and receiving the display activation signal (21) by the electronic device (12) and enabling the display function of the display device through the second connection (see paragraph 28-29, 33; Figs. 2, 5)..

With reference to claim 14, Saitou discloses the display control method according to claim 11, and further discloses wherein activating the 


	With reference to claim 17, Saitou discloses a display control system (1), wherein the display control system (1) comprises a display device (11) and a wearable device (14/30) (see paragraphs 14, 25; Fig. 1): wherein the wearable device (14/30) is configured to: establish a connection with the display device (11) by the wearable device (14/30) (see paragraphs 26-27; Fig. 3); 
in response to the wearable device (14/30) detecting a display activation operation (21), enable a display function of the display device (11) through the connection by the wearable device (14/30) (see paragraphs 27-28; Fig. 3); and 
in response to the wearable device detecting a communication activation operation (in teaching “validates operation”; see paragraph 42), activate a communication mode between the wearable device and the display device by the wearable device (see paragraphs 44-45; Fig. 6).  

With reference to claim 18, Saitou discloses the display control method according to claim 17, and further discloses wherein the wearable device (14/30) is worn on a body part of a wearer (see paragraph 25), and after activating the communication mode, the wearable device performs an operation of detecting the body part (see paragraph 25), wherein after activating the communication mode, the display device displays a communication icon (P1, 40a,b) to indicate that the communication mode is started (see paragraphs 19-20, 33-35; Figs. 2, 5).

With reference to claim 19, Saitou discloses the display control method according to claim 18, and further discloses wherein the display device (11) comprises a display screen (see Figs. 2, 5), wherein in response to a movement of the body part, the communication icon (P1, 40a,b) moves on the display screen of the display device (11) (see paragraphs 19-20), and in response to different postures of the body part, the communication icon presents different patterns (color) on the display screen of the display device (11) (see paragraphs 19-20, 33-35; Figs. 2, 5).

	With reference to claim 21, Saitou discloses the display control method according to claim 17, and further discloses wherein after activating the communication mode (S21) (see paragraph 32), in response to the 

With reference to claim 22, Saitou discloses the display control method according to claim 17, and further discloses wherein in response to the wearable device (30) detecting a display deactivation operation (S16), the wearable device (30) disables the display function (S19) of the display device (11) through the connection (see paragraphs 38, 44-45; Fig. 6).

With reference to claim 23, Saitou discloses the display control method according to claim 17, and further discloses wherein after enabling the display function of the display device (11) by the wearable device (30), the display device displays a first icon (P1, 40a,b) to indicate that the display function of the display device is started (see paragraphs 19-20, 33-35; Figs. 2, 5).

With reference to claim 24, Saitou discloses the display control method according to claim 17, and further discloses wherein the connection comprises a first connection (see paragraph 22) and a second connection (see paragraph 17), the display control system further comprises an electronic device (20), and establishing the connection with the display 


With reference to claim 27, Saitou discloses a wearable device (14/30) (see paragraphs 14, 25; Fig. 1), wherein the wearable device (30) comprises: at least one detector (see paragraph 25); 
	wherein the at least one detector is electrically connected to a microcontroller (14/20), and the microcontroller is configured to:
		establish a connection with a display device (11) (see paragraph 23; Fig. 1); detect a display activation operation (21) (see paragraphs 27; S16; Fig. 6) and enable a display function of the display device through the connection (see paragraph 28); and detect a communication activation operation and activate a communication mode between the wearable device (30) and the display device (11) (see paragraphs 32-33).
	While disclosing the usage of a microcontroller as described above, Saitou fails to disclose that the wearable device comprises the microcontroller as recited.

	Therefore, it would have been obvious to one of ordinary skill in the art to allow the usage of a microcontroller included in a wearable device similar to that which is taught by Bailey to be carried out in a system similar to that which is taught by Saitou to thereby provide and on-board processor to provide interpreted gestures to be provided to the display (see Bailey; paragraphs 65-66).

	With reference to claim 28, Saitou and Bailey discloses the display control method according to claim 27,  wherein Saitou further disclose wherein the wearable device (14/30) is worn on a body part of a wearer (see paragraph 25), and after activating the communication mode, the wearable device (30) performs an operation of detecting the body part (see paragraph 25), wherein after activating the communication mode, the display device displays a communication icon (P1) to indicate that the communication mode is started (see paragraphs 19-20). 

With reference to claim 29, Saitou and Bailey discloses the display control method according to claim 28,  wherein Saitou further disclose 

With reference to claim 31, Saitou and Bailey discloses the display control method according to claim 27,  wherein Saitou further disclose wherein after activating the communication mode (S21) (see paragraph 32), in response to the wearable device (30) detecting a communication termination operation (see S16, S19), the wearable device deactivates (30) the communication mode (see paragraphs 38, 44-45; Fig. 6).

With reference to claim 32, Saitou and Bailey discloses the display control method according to claim 27, wherein Saitou further disclose wherein in response to the wearable device (30) detecting a display deactivation operation (S16), the wearable device (30) disables the display function (S19) of the display device (11) through the connection (see paragraphs 38, 44-45; Fig. 6).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 26 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Saitou as applied to claim 17 or 27 above, and further in view of Bailey et al. (US Patent Publication No. 2014/0198035; hereinafter Bailey).
	With reference to claims 26 and 33, Saitou discloses all that is required as described above with reference to claim 17 or 27, however fails to specifically disclose the wearable device and the display device as recited
Bailey discloses wherein the wearable device (200) is an electronic glove comprising a multi-axis sensor (260) (in teaching that the wearable device is can be any device the user can carry without physically grasping 
Therefore, it would have been obvious to allow the usage of a wearable device and display device similar to that which is taught by Bailey to be carried out in a system similar to that which is taught by Saitou to thereby provide alternate configurations of the system.


Claims 10, 20 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Saitou as applied to claim 1, 17, or 20 above, and further in view of Lee et al. (US Patent Publication No. 2012/0062457; hereinafter Lee).
With reference to claims 10, 20 and 30, Saitou discloses all that is required as explained above with reference to claim 1, 17, or 20, and while disclosing the usage of communication icon (P1, 40a,b), there fails to be disclosure of deactivating the communication mode based on the location of the icon as recited.
Lee discloses a display control system (see Fig. 2) wherein the display device (180) comprises a predetermined display range, and the display control method further comprises: in response to the communication icon 
Therefore, it would have been obvious to one of ordinary skill in the art to allow the usage of a deactivating mode similar to that which is taught by Lee to be carried out in a system similar to that which is taught by Saitou to thereby increase user convenience when operating the pointer device (see Lee; paragraph 7).


Claims 15 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Saitou as applied to claim 1 or 17 above, and further in view of Veeramani et al. (US Patent Publication No. 2018/0197501; hereinafter Veeramani).
With reference to claims 15 and 25, Saitou discloses the display control method and system according to claim 1 or 17, and further discloses that the display control method further comprises: after activating the communication mode, displaying a communication icon (P1, 40a,b) by the electronic device to indicate that the communication mode is started and projecting the communication icon to a projection target (user) through the second connection by the display device (11) (see paragraphs 19-20, 33-35; Figs. 2, 5).
	While Saitou discloses wireless connections for communicating, there fails to be disclosure of miracast connection as recited.
	Veeramani discloses an apparatus having a processor which determines a connection made between a transmitting display device (102) and a receiving display device (104) wherein the connection is a miracast connection (see paragraphs 16-18; Figs. 1, 3).
	Therefore, it would have been obvious to allow the usage of a wireless connection similar to that which is taught by Veeramani to be carried out as the wireless connection in a system similar to that which is taught by Saitou to thereby establish a reliable connection between the electronic devices (see Veeramani; paragraph 17).


Claim 16 are rejected under 35 U.S.C. 103 as being unpatentable over Saitou and Veeramani as applied to claim 15 above, and further in view of Lee.
With reference to claim 16, Saitou discloses all that is required as explained above with reference to claim 15, and while disclosing the usage of communication icon (P1, 40a,b), there fails to be disclosure of deactivating the communication mode based on the location of the icon as recited.

Therefore, it would have been obvious to one of ordinary skill in the art to allow the usage of a deactivating mode similar to that which is taught by Lee to be carried out in a system similar to that which is taught by Saitou to thereby increase user convenience when operating the pointer device (see Lee; paragraph 7).


Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
CHANG (US 2014/0132410) discloses a wearable device that is worn on a user body that includes a motion sensor to recognize a motion of the wearable device to be conveyed to a display device (see abstract, paragraphs 53-61, 70-76; Figs. 1-4).
NEKOZUKA (US 2017/0090555) discloses a wearable device that can communicate with a display device via a wired or wireless connection, wherein the display device receives a control signal from 
ZHU et al. (US 2020/0142497) discloses a wearable device enabling multi-finger gestures for controlling a HMD (see paragraphs 19, 71; Fig. 11d).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALECIA DIANE ENGLISH whose telephone number is (571)270-1595. The examiner can normally be reached Mon.-Fri. 7:00am-3:00am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application 





/ADE/Examiner, Art Unit 2625                                                                                                                                                                                                        
/WILLIAM BODDIE/Supervisory Patent Examiner, Art Unit 2625